Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-29-1998

Waterfront Comm NY v. Elizabeth-Newark
Precedential or Non-Precedential:

Docket 98-6127




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Waterfront Comm NY v. Elizabeth-Newark" (1998). 1998 Decisions. Paper 286.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/286


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed December 29, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 98-6127

WATERFRONT COMMISSION
OF NEW YORK HARBOR,
on behalf of itself and of the State of New Jersey

v.

ELIZABETH-NEWARK SHIPPING, INC.,
       Appellant

On Appeal from the United States District Court
for the District of New Jersey
(D.C. No. 96-cv-03662)
(District Judge: Hon. William H. Walls)

Argued December 14, 1998

Before: SLOVITER and COWEN, Circuit Judges,
and OBERDORFER, District Judge*

(Filed December 29, 1998)

Scott R. Johnston (Argued)
Poles, Tublin, Patestides & Stratakis
New York, New York 10006

 Attorney for Appellant



_________________________________________________________________

*Hon. Louis F. Oberdorfer, United States District Court for the District
of Columbia, sitting by designation.
       David B. Greenfield (Argued)
       Gerald P. Lally
       Waterfront Commission of New York
       Harbor
       New York, N.Y. 10004

        Attorneys for Appellee

OPINION OF THE COURT

SLOVITER, Circuit Judge.

I.

At issue in this case is the application of regulatory
provisions of the Waterfront Commission Compact ("the
Compact") to a company that transports by water certain
merchandise, primarily trucks and automobiles, that it
claims it owns. The Compact is an interstate agreement
entered into between New York and New Jersey with the
consent of Congress. See N.J. Stat. Ann.S 32:23-1 et seq.;
N.Y. Unconsol. Law S 9801 et seq. (McKinney); Waterfront
Commission Compact, ch. 407, 67 Stat. 541 (1953). The
Compact, which regulates the employment of waterfront
labor in the Port of New York district, established the
Waterfront Commission of New York Harbor ("the
Commission"). See N.J. Stat. Ann. S 32:23-7.

The District Court granted summary judgment in favor of
the Commission and permanently enjoined appellant,
Elizabeth-Newark Shipping ("ENS") from employing
unregistered waterfront labor. The court also assessed
statutory penalties and fees against ENS. ENS appeals.

II.

ENS purchases cars and trucks in the United States and
transports them to Haiti, where the vehicles are then sold.
In late 1994, ENS used Construction and Marine
Equipment Co. ("CME") as a stevedore to load vehicles onto
ships that ENS chartered. Because CME was not a
stevedore licensed pursuant to N.J. Stat. Ann. S 32:23-12,

                                 2
as required by the Compact, the District Court, following
suit by the Waterfront Commission, enjoined CME from
acting as a stevedore. See Waterfront Comm'n of N.Y.
Harbor v. Construction & Marine Equip. Co., 928 F. Supp.
1388 (D.N.J. 1996). ENS thereupon moved its loading
operations to its own facility in Elizabeth, New Jersey,
where it used its own employees to load the goods onto
ships, chartered by ENS, bound for Haiti. The parties
dispute whether ENS actually owned all of the goods that it
shipped. It is undisputed that the labor that ENS used in
loading its ships was not registered pursuant to the
Compact.

After an investigation, the Commission, in a series of
letters to ENS, advised it that although ENS was not
required to hold a stevedore's license, the company could
not legally employ unlicensed and unregistered waterfront
labor for the loading of the ships. When ENS failed to
conform its practices as directed, the Commission brought
suit in the United States District Court for the District of
New Jersey against ENS, seeking injunctive relief, statutory
penalties, and assessments. The District Court granted a
preliminary injunction in favor of the Commission in
September 1996. In May 1998, the District Court granted
the Commission's motion for summary judgment and
permanently enjoined ENS from employing unlicensed pier
superintendents and unregistered longshoremen for the
loading of its ships. See Waterfront Comm'n of N.Y. Harbor
v. Elizabeth-Newark Shipping, Inc., 3 F. Supp. 2d 500
(D.N.J. 1998). ENS timely filed this appeal.

Subject-matter jurisdiction exists under 28 U.S.C.
S 1331. Although the Compact is a creature of state
legislatures, it is federalized by virtue of congressional
approval pursuant to the Compact Clause of the
Constitution, art. I, S 10, cl. 3. See Carchman v. Nash, 473
U.S. 716, 719 (1985) ("[A] congressionally sanctioned
interstate compact within the Compact Clause . . . is a
federal law subject to federal construction."); Cuyler v.
Adams, 449 U.S. 433, 440 (1981) ("[W]here Congress has
authorized the States to enter into a cooperative agreement,
and where the subject matter of that agreement is an
appropriate subject for congressional legislation, the

                               3
consent of Congress transforms the States' agreement into
federal law under the Compact Clause.").

We have appellate jurisdiction under 28 U.S.C. S 1291.
Our review of the District Court's grant of summary
judgment is plenary.

III.

The Compact was enacted to eliminate corrupt hiring
practices on the New York Harbor waterfront. See Hazelton
v. Murray, 21 N.J. 115, 120-23, 121 A.2d 1, 3-5 (1956)
(reviewing legislative history). To this end, the Compact
regulates the employment of waterfront labor by, inter alia,
requiring that stevedoring companies and pier
superintendents be licensed by the Commission in order to
perform their functions in the Port of New York District,1
and that laborers be placed on the Commission's register of
longshoremen before they can load and unload waterborne
freight in the district. See N.J. Stat. Ann.SS 32:23-19
(stevedores), 32:23-12 (pier superintendents), 32:23-27
(longshoremen). The Commission may refuse, revoke or
suspend registration to longshoremen with certain criminal
backgrounds or who constitute a danger to public peace
and safety. N.J. Stat. Ann. SS 32:23-29, -31, and -45 to -51.
The Commission may seek civil penalties and injunctive
relief for violations of the Compact's requirements. See N.J.
Stat. Ann. SS 32:23-89 (civil penalties), 32:23-90 (civil
enforcement).

The parties disagree as to whether ENS falls within the
regulatory purview of the Compact. The principal dispute
between the parties concerns whether ENS is a "carrier of
freight by water" within the intendment of the Compact,
and thus subject to its requirements with respect to
waterfront labor. The parties are, however, united in their
disagreement with the reasoning of the District Court,
which concluded that the controversy could be decided
without reference to that term.
_________________________________________________________________

1. The geographical boundaries of the Port of New York District are
described in N.J. Stat. Ann. S 32:1-3. The area covered includes the New
York and New Jersey sides of the New York Harbor.

                               4
A.

The Compact provides that "no person shall employ
another to work as a longshoreman within the Port of New
York district unless at the time such other person is
included in the longshoremen's register." N.J. Stat. Ann.
S 32:23-27. With respect to pier superintendents, the
Compact directs that "no person shall act as a pier
superintendent or as a hiring agent within the port of New
York district without first having obtained from the
commission a license." N.J. Stat. Ann. S 32:23-12. To
determine whether a person is a longshoreman or a pier
superintendent, and thus employable only under the
specified conditions, it is necessary to consult the statutory
definitions.

The Compact defines "pier superintendent" as

       any natural person other than a longshoreman who is
       employed for work at a pier or other waterfront
       terminal by a carrier of freight by water or a stevedore
       and whose work at such pier or other waterfront
       terminal includes the supervision, directly or indirectly,
       of the work of longshoremen.

N.J. Stat. Ann. S 32:23-6.

The Compact defines "longshoreman" in relevant part as

       a natural person, other than a hiring agent, who is
       employed for work at a pier or other waterfront
       terminal, either by a carrier of freight by water or by a
       stevedore,

       (a) physically to move waterborne freight on vessels
       berthed at piers, on piers or at other waterfront
       terminals . . . .

N.J. Stat. Ann. S 32-23-6. Under both of those definitional
sections, the employee, whether "longshoreman" or "pier
superintendent," must be employed by either a"stevedore"
or a "carrier of freight by water."

The Compact also contains a number of "supplementary
definitions" that were enacted in 1969. Among these is a
further definition of "longshoreman":

                               5
       "Longshoreman" shall also include a natural person,
       other than a hiring agent, who is employed for work at
       a pier or other waterfront terminal

        (a) either by a carrier of freight by water or by a
       stevedore physically to perform labor or services
       incidental to the movement of waterborne freight on
       vessels berthed at piers, on piers or at other waterfront
       terminals . . . or

        (b) by any person physically to move waterborne
       freight to or from a barge, lighter or railroad car for
       transfer to or from a vessel of a carrier of freight by
       water which is, shall be, or shall have been berthed at
       the same pier or other waterfront terminal, or

        (c) by any person to perform labor or services
       involving, or incidental to, the movement of freight at a
       waterfront terminal as defined in subdivision (10) of
       this section.

N.J. Stat. Ann. S 32-23-85. There is no comparable
supplementary definition for "pier superintendent."

The District Court, relying on subsection (c) of this
supplementary definition of longshoreman, as well as a New
Jersey Supreme Court decision interpreting this provision,
ruled that there was no need to determine whether ENS
qualifies as a "carrier of freight by water" because " `the
1969 amendments eliminated from the definition of
longshoreman [and hiring agent] the requirement that a
person be employed by a carrier of freight by water.' "
Elizabeth-Newark Shipping, Inc., 3 F. Supp. 2d at 502-03
(quoting Waterfront Commission of N.Y. Harbor v. Mercedes-
Benz of North America Inc., 99 N.J. 402, 493 A.2d 504 (N.J.
1985)). The District Court noted that the 1969 amendments
did not effect a comparable redefinition of "pier
superintendent" but concluded that pier superintendents
were "subsumed by the updated definition of
`longshoreman.' " 3 F. Supp. 2d at 503. Accordingly, the
District Court held that a finding that ENS was a "carrier
of freight by water" was unnecessary with respect to the
question whether ENS was required to utilize licensed pier
superintendents for the supervision of longshore workers.

                               6
In their briefs, both parties argue that the District Court
erred in its legal conclusion that the 1969 amendment to
the definition of "longshoreman" obviates the need to
determine whether ENS is a "carrier of freight by water" as
a prerequisite for application of the Compact's rules
regarding pier superintendents and longshoremen. We
agree.

The New Jersey Supreme Court's decision in Mercedes-
Benz provides a elucidative discussion of the background of
the 1969 amendments. In that case, the Commission
sought to enjoin Mercedes-Benz from employing
unregistered hiring agents and longshoremen who prepared
automobiles that had been imported by ocean carriers for
delivery to dealers. The trial court, as well as the
intermediate appellate court, had concluded that the
Compact's requirements did not apply to Mercedes-Benz
because the employees did not work at a pier or other
waterfront terminal and did not involve the movement of
freight. The Supreme Court of New Jersey reversed. The
Court noted that before the 1969 amendments, the
Compact required registration only for those longshoremen
"who physically handled waterborne cargo on the piers and
in the holds of ships but overlooked those who performed
tasks incidental, but nevertheless essential, to the smooth
flow of the freight." 99 N.J. at 411, 493 A.2d at 509
(quoting Waterfront Commission of New York Harbor,
Annual Report - 1968/69 at 11). After the industry turned
to containerization, contractors and companies could
handle cargo in warehouses located away from the piers.

The containerization process involves the loading of
freight into large metal boxes, which are in turn loaded
onto a truck frame or railroad car and then raised onto a
ship. See N.L.R.B. v. International Longshoremen's Ass'n,
AFL-CIO, 473 U.S. 61, 64 (1985). The advent of the
containerization phenomenon created a problem for the
Commission in that the contractors and workers who
loaded containers were not "stevedores" or "longshoremen"
as then defined under the Compact because they did not
load ships berthed at piers, but rather loaded containers
that later were hoisted onto ships; thus the Compact
"overlooked those who performed tasks incidental, but

                               7
nonetheless essential to, the smooth flow of the freight."
Mercedes-Benz, 99 N. J. at 411; 493 A.2d at 509. This left
new positions uncovered, subject to infiltration by those
very elements the Compact was designed to exclude.

Consequently, acting on the Commission's proposal, the
legislatures of the two states expanded the definition of
longshoreman in 1969 to bring these workers within the
Commission's jurisdiction. Mercedes-Benz, 99 N.J. at 413,
493 A.2d at 510. The legislation was amended to cover, in
addition to traditional longshore workers who load goods
directly onto ships, those workers who handle freight
ultimately destined for ships but which was loaded into
containers at locations other than piers. Id. It effected this
change by including as longshoremen those who work for
entities other than stevedores or carriers of freight by
water, but who nonetheless handle freight that will be or
was carried by a carrier of freight by water. When the
Mercedes-Benz Court stated that "the 1969 amendments
eliminated from the definition of longshoreman the
requirement that a person be employed by a carrier of
freight by water or by a stevedore," id. at 413, it explained
that change as representing "a means of asserting
jurisdiction over employees who had been removed from
pier employment because of misconduct but who
subsequently returned to the waterfront to work on cargo in
warehouses and consolidating depots." Id. at 413-14, 493
A.2d at 510. In fact, the Mercedes-Benz Court then stated
that its consideration of "the policy of the [Compact] in its
entirety, as disclosed by its legislative history," id. at 414,
493 A.2d at 510, led it to conclude that "those employee of
[Mercedes-Benz] who performed services on vehicles
`incidental to their movement' as freight were subject to
registration as longshoreman and that the persons by
whom they were selected for employment were subject to
licensing as hiring agents." Id. at 416-17, 493 A.2d at 512.

This history bears out the Commission's argument before
us that "[t]his case has nothing to do with the waterfront
activities which gave rise to the 1969 Amendments . . . but
is concerned with `traditional' waterfront operations."
Appellee's Brief at 8. In contrast to the issue that was
before the Court in Mercedes-Benz, we are concerned here

                               8
with employees who are performing traditional
longshoremen waterfront activity.

As noted above, the district court ruled that the 1969
amendments redefined "longshoreman" so as to eliminate
the employment by a "carrier of freight by water" as a
prerequisite for falling within the regulatory authority of the
Compact. We focus on subsection (c) of the supplementary
definitions of "longshoreman" in S 32:23-85, as it is plain
that subsections (a) and (b) contain the "carrier of freight by
water" qualification. Subsection (c) defines "longshoreman"
broadly as "a natural person, other than a hiring agent,
who is employed for work at a pier or other waterfront
terminal . . . by any person to perform labor or services
involving, or incidental to, the movement of freight at a
waterfront terminal as defined in subdivision (10) of this
section." Significantly, this definition specifically limits the
definition of "longshoreman" to one who moves "freight" as
defined in subsection (10). That provision reads: " `freight'
means freight which has been or will be, carried by or
consigned for carriage by a carrier of freight by water." N.J.
Stat. Ann. S 32:23-85(10).

Accordingly, we agree with the parties that the term
"carrier of freight by water" remains an essential term in
the definition of a longshoreman. Even though, under the
1969 amendments, a laborer need not be employed by a
carrier of freight by water in order to qualify as a
longshoremen, a laborer who "perform[s] labor or services
involving or incidental to, the movement of" goods that are,
or will be, carried by a carrier of freight by water falls
within the definition of a longshoreman.

It follows that the District Court erred insofar as it
concluded that the amendments dispensed with the term
"carrier of freight by water" as an essential term in that
definition. That is, it failed to acknowledge that although
the 1969 amendment eliminated the requirement that a
longshoreman be employed by a stevedore or carrier of
freight by water, the amendment continued to ensure that
the Compact's purview extended to those who handle
freight "which has been or will be carried . . . by a carrier
of freight by water." N.J. Stat. Ann. SS 32:23-85(6)(c) & (10).

                               9
In sum, the Compact defines "longshoremen" as those
laborers who either (1) handle waterborne freight as
employees of a "stevedore" or a "carrier of freight by water,"
N.J. Stat. Ann. S 32:23-6, or (2) handle freight destined for
carriage by a "carrier of freight by water" while employed by
"any person." S 32:23-85 (c). As the parties agree, ENS is
not a stevedore. But as long as the ENS employees hired to
load vehicles onto its chartered ships are employees of a
carrier of freight by water or are handling freight bound for
carriage by such an entity, they must be registered
pursuant to the Compact.

Furthermore, as previously pointed out, the 1969
amendment did not change the definition of "pier
superintendent." Thus, "pier superintendents" continue to
be defined as supervisors of waterfront labor employed by
a stevedore or carrier of freight by water. The District Court
acknowledged that the 1969 amendment did not broaden
the definition of pier superintendent as it did with respect
to longshoremen, but concluded that "that vocation is now
subsumed by the updated definition of `longshoreman.' "
However, it is doubtful that the legislatures would have, by
means of a supplementary definition of "longshoreman,"
undertaken, sub silentio, to render a separate definition in
another section of the statute superfluous. But there is no
need to decide this question. Even if we assume arguendo
that the supplementary definition of "longshoreman"
was meant to trump the earlier definition of "pier
superintendent," our analysis would not differ. Because the
1969 amendment retains "carrier of freight by water" as an
essential term in the definition of "longshoreman," this
essential term perforce applies to "pier superintendents" as
well.

Therefore, the question that remains for decision is
whether ENS is a "carrier of freight by water."

B.

ENS takes the position that it is not a "carrier of freight
by water" because it handles only its own goods, and
therefore need not hire registered longshoremen or licensed
pier superintendents. The Commission responds, arguing

                               10
that (1) as a matter of statutory construction, the
Compact's requirements apply to companies that handle
their own goods, and (2) the record does not support ENS's
contention that it handled its own goods.

The Compact defines "carrier of freight by water" as

        any person who may be engaged or who may hold
        himself out as willing to be engaged, whether as a
        common carrier, as a contract carrier or otherwise. . .
        in the carriage of freight by water between any point in
        the Port of New York district and a point outside said
        district.

N.J. Stat. Ann. S 32:23-6 (emphasis added).

In ENS's view, this definition should be understood as
being confined to carriers for hire--that is, those who carry
the goods of another for compensation. Invoking the
principle of ejusdem generis,2 ENS urges that the
qualification "whether as a common carrier, as a contract
carrier or otherwise" compels the conclusion that the
legislation is directed only toward those entities that carry
freight for others. It argues that an entity that ships its own
goods is sufficiently dissimilar from the kinds of carriers
listed in the definition that ejusdem generis principles
require us to conclude that the statute excludes those who
ship their own goods. This argument fails to persuade.

The principle of ejusdem generis, as this court has
emphasized, "is not a rule of law but merely a useful tool
of construction resorted to in ascertaining legislative intent.
The rule should not be employed when the intention of the
legislature is otherwise evident." United States v. Frumento,
563 F.2d 1083, 1090 (3d Cir. 1977).
_________________________________________________________________

2. Black's Law Dictionary defines the principle of ejusdem generis thus:

        where general words follow an enumeration of persons or things, by
        words of a particular and specific meaning, such general words are
        not to be construed in their widest extent, but are to be held as
        applying only to persons or things of the same general kind or
class
        as those specifically mentioned.

Black's Law Dictionary 517 (6th ed. 1990).

                                11
The Compact was designed to root out corruption and to
improve the conditions under which waterfront labor was
employed. The Compact makes the following "Findings and
Declarations:"

       The States of New Jersey and New York hereby find
       and declare that the conditions under which waterfront
       labor is employed within the Port of New York district
       are depressing and degrading to such labor, resulting
       from the lack of any systematic method of hiring, the
       lack of adequate information as to the availability of
       employment, corrupt hiring practices and the fact that
       persons conducting such hiring are frequently
       criminals and persons notoriously lacking in moral
       character and integrity and neither responsive or
       responsible to the employers nor to the uncoerced will
       of the majority of the members of the labor
       organizations of the employees . . . .

N.J. Stat. Ann. S 32:23-2.

Accordingly, the Compact undertakes to regulate the
employment of waterfront labor through its licensing and
registration scheme, a scheme by which those with criminal
records are disqualified from holding positions as
longshoremen or pier superintendents. N.J. Stat. Ann.
S 32:23-14(b) (making conviction of certain crimes grounds
for denying license as pier superintendent or hiring agent);
N.J. Stat. Ann. S 32:23-29(a) (allowing Commissioner to
deny application for inclusion on longshoremen's register
based on certain criminal convictions).

In light of the statutory goals, and the means chosen to
effect those goals, ENS's proffered interpretation of the
definition of "carrier of freight by water" as applying only to
those who carry freight belonging to someone else for hire
is too restrictive. It is implausible that by using the phrase
"whether as a common carrier, contract carrier or
otherwise" the drafters of the Compact sought to root out
criminality and degrading hiring conditions with respect to
laborers who are employed by carriers for hire while
excluding those companies who, like ENS, ship their own
goods for sale outside of the Port of New York.

                               12
ENS proffers no reason why the legislatures of New York,
New Jersey, and the United States would have done so.
Were we to narrow the reach of the statute in the name of
ejusdem generis, we would subvert the manifest purpose of
the Compact--remedying corrupt and degrading hiring
practices within the district. Ejusdem generis should not
"be applied to defeat the obvious purpose of the statute or
to narrow the targets of Congressional concern.`The rule of
"ejusdem generis" is applied as an aid in ascertaining the
intention of the legislature, not to subvert it when
ascertained.' " Frumento, 563 F.2d at 1090 (quoting Texas
v. United States, 292 U.S. 522, 534 (1934)).

If the legislatures that drafted the Compact had intended
to restrict the definition of "carrier of freight by water" to
businesses that carry freight for others for compensation,
the linguistic tools with which to do so were readily
available. In fact, as the Commission argues, the Compact's
definition of "stevedore" contains the very kind of restriction
that ENS argues should be read into the definition of
"carrier of freight by water. The Compact, in relevant part,
defines "stevedore" as "a contractor (not including an
employee) engaged for compensation pursuant to a contract
or arrangement with a carrier of freight by water, in moving
waterborne freight carried or consigned for carriage by such
carrier." N.J. Stat. Ann. S 32:23-6 (emphasis added). That
the Compact specifically limits the definition of "stevedore"
to those who provide services to others for compensation
but omits any comparable restriction in the definition of
"carrier of freight by water" supports our conclusion that
the Compact does not contemplate an exemption from its
requirements pertaining to longshoremen and pier
superintendents for those companies that ship their own
goods out of the Port of New York district.

Accordingly, we construe the "or otherwise" language to
apply to those persons and entities that ship commercial
freight to which they hold title as well as to those who ship
freight on behalf of others.3
_________________________________________________________________

3. We note that the New Jersey Supreme Court also rejected a similar
contention by Mercedes-Benz that "freight" is confined to goods handled
by others, and ruled "the phrase `employed * * * by any person'
contained in the [1969] amendments' redefinition of `longshoreman'
clearly can include an owner of the goods, such as Mercedes-Benz."
Mercedes Benz, 99 N.J. at 416, 493 A.2d at 512.

                               13
We also reject ENS's contention that because
Commission Regulation 3.2(c) provides that a carrier of
freight by water shall not require a stevedore license when
it provides such services on its own account, "it follows that
one is not a carrier of freight by water" when performing
services for one's own account. By its terms, this regulation
concerns stevedores, which, as noted above, are defined as
contractors who provide loading services for others. The
import of this regulation is that a carrier of freight by water
that performs its loading services in-house, as opposed to
utilizing the services of a stevedore, need not have a
stevedore's license. This regulation does not speak to the
meaning of "carrier of freight by water," much less carve
out an exemption from the Compact's requirements
regarding the hiring of registered longshoremen and
licensed pier superintendents. Rather, as we previously
explained, this specific licensing exemption for carriers who
ship their own goods serves to make the legislatures' failure
to exempt such carriers from the Compact's requirements
regarding pier superintendents and hiring agents all the
more telling.

Similarly, we reject ENS's reliance on the Shipping Act of
1916, 46 App. U.S.C. S 801, as amended by the Shipping
Act of 1984, 46 U.S.C. SS 1701-1720, and the Commerce
Act, 49 U.S.C. S 13102. The primary purpose of the
Shipping Act, which regulates common carriers of goods by
water in interstate and foreign commerce, is to eliminate
discriminatory treatment of shippers and carriers. See
United States Navigation Co. v. Canard SS Co., 284 U.S.
474, 480-81 (1932). The Interstate Commerce Act
establishes a regulatory framework similar to that of the
Shipping Act, but the Interstate Commerce Act applies only
to inland shippers. Both of those statutes are concerned
primarily with the regulation of the rates that shippers
charge to their customers, see Thorne Bledsoe McCallister,
The Filed Rate Doctrine Under the Interstate Commerce Act
and the Shipping Acts, 19 Tul. Mar. L.J. 81, 81-82 (1994),
a feature that distinguishes them from the Compact, which
is concerned with the regulation of labor hiring within the
Port of New York district. It thus stands to reason that the
Shipping Act and the Interstate Commerce Act, in seeking
to prevent discriminatory shipping rates, are limited to

                               14
those entities that transport goods for others. Hence, these
statutes do not shed any light on the issue before the court.

In conclusion, we hold that the Compact's definition of
"carrier of freight by water" applies to persons who load
their own goods onto vessels within the port of New York
district and ship them for commercial purposes outside of
that district. This conclusion gives full effect to the goals
animating the Compact and therefore accords with its
construction provision, N.J. Stat. Ann. S 32:23-72, which
states: "In accordance with the ordinary rules for
construction of interstate compacts this compact shall be
liberally construed to eliminate the evils described therein
and to effectuate the purposes thereof." Because we
conclude that the Compact's requirements extend to those
who ship their own goods for commercial purposes, we
need not reach the Commission's argument that ENS has
failed to show that it was the owner of the cars that it
shipped.

IV.

For the foregoing reasons, the judgment of the District
Court will be affirmed.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               15